Title: To James Madison from John Binns, 7 July 1808
From: Binns, John
To: Madison, James



Sir,
Philadelphia July 7, 1808.

A very unexpected request from Mr. Bernard Smith imposes upon me the necessity of obtruding myself for a few moments upon your attention.  He requests me under oath to controvert a deposition made by one Gardner relative to a certain publication or publications which have been printed in the Democratic Press.  I do assure you Sir, in the most solemn manner that I never have at any time or upon any occasion either directly or indirectly received from Mr. Smith any article or materials for any article which upon any subject has appeared in the Press.  I would wish in this declaration to be considered as having no mental reservation and as writing of Mr. Smith in the capacity either of an Author or a Copyist.
My conviction that you will regard this solemn declaration as fully satisfactory has induced me to decline the deposition which the anxieties of Mr. Smith had induced him to request.  If however you should not feel perfectly satisfied I will make the required deposition.  I have the honor to be with sentiments of Respect & Esteem Your Obt. Servt.

John Binns.

